DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Bycer on 3/21/2022.

The application has been amended as follows: 
In claim 12, the entire recitation has been replaced with ---A rope ratchet apparatus comprising: (a) a frame; (b) a spool rotatably mounted within said frame, said spool comprising teeth along a periphery and adapted for ratcheting; (c) a first slot along a frame back end, said first slot adapted to allow passage of a first end of a cord from said spool; and (d) a second slot along said frame back end; wherein said cord set through said first slot, at least partially around said spool, and through said second slot; a movable lock within said frame, said movable lock adapted to move within said first slot and thereby restrict movement of said cord.---.

Claim 16 has been canceled.

In claim 17, the entire recitation has been replaced with --- A rope ratchet apparatus comprising: (a) a frame; (b) a spool rotatably mounted within said frame, said spool comprising teeth along a periphery and adapted for ratcheting; (c) a first slot along a frame back end, said first slot adapted to allow passage of a first end of a cord from said spool; and (d) a second slot along said frame back end; wherein said cord set through said first slot, at least partially around said spool, and through said second slot; a body lock set along said first slot and optionally movable to occlude at least a portion of a pathway of said cord within said first slot to cause a locking of a relative position of said cord relative said rope ratchet.---.

In claim 18, the entire recitation has been replaced with --- The rope ratchet of Claim 17 further comprising a body lock pawl plate set within said frame, said body lock pawl plate set coupled to said body lock set, said body lock pawl plate set adapted to move between a first and second position, wherein said first position provides for the body lock set to be outside said cord pathway, and a second position wherein said body lock set at least partially occludes said pathway.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Yang US Patent 7287303 teaches spool, first and second slots, and movable lock/body lock set but does not specifically disclose 
[claim 16] wherein said cord set through said first slot, at least partially around said spool, and through said second slot; a movable lock within said frame, said movable lock adapted to move within said first slot and thereby restrict movement of said cord
[claim 17] wherein said cord set through said first slot, at least partially around said spool, and through said second slot; a body lock set along said first slot and optionally movable to occlude at least a portion of a pathway of said cord within said first slot to cause a locking of a relative position of said cord relative said rope ratchet

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654